UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 18, 2012 Soupman, Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 000-53943 61-1638630 (Commission File Number) (IRS Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, NY 10314 (Address of principal executive offices and zip code) (212)768-7687 (Registrant’s telephone number including area code) (Former Name and Former Address) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On October 18, 2012, J. Timothy Gannon, the co-founder of Outback Steakhouse, Inc. and the Company’s Culinary and Business Development Advisor, was elected to the Board of Directors of the Company and as its Chairman. Reference is made to the Company’s Current Report on Form 8-K, dated June 15, 2012, for a description of Mr. Gannon’s employment agreement with the Company as Culinary Director, dated June 13, 2012, and the compensation which may be earned by him thereunder. The information contained in this Item 5.02 regarding the agreement with Mr. Gannon is qualified in its entirety by the copy of the agreement attached to the Company’s Form 8-K, datedJune 15, 2012, as Exhibit 10.1 and incorporated herein by this reference. Tim Gannon, the co-founder of Outback Steakhouse, Inc. is an extremely successful businessman, great sportsman and a staunch polo sponsor. He is the creator of the “Bloomin’ Onion” recipe, and many of the other dishes on Outback’s menu. An alumnus of Florida State University, he studied art history and dreamed of being a museum curator which took him to Florence, Italy, where he became a tour guide for an art gallery. He then went to Aspen, Colorado where he developed his passion for food and cooking. The French chef at the Four Seasons Hotel had offered to train him to be his assistant. Over the next 14 years he worked at Steak & Ale for Norman Brinker, and then Al Copeland hired Tim to help operate his Copeland’s Cajun Cafe’ in New Orleans. In 1987 Tim sold his saddle for $250.00 and arrived in Tampa with $37.00 in his pocket when Bob Basham and Chris Sullivan asked him to become their partner and launch a new restaurant concept that became known as Outback Steakhouse. He has served in various senior management capacities at Outback Steakhouse since he co-founded it, and currently serves as a Director Emeritus of OSI Restaurant Partners, LLC, the company which currently owns Outback Steakhouse. In 1994, Inc. Magazine named Tim Gannon Entrepreneur of the Year. In 1999, The Florida Restaurant Association honored him with its “Lifetime Achievement Award”.In the year 2000, Tim received an honorary Doctorate Degree in Business Administration and Food Service Management from Johnson & Wales University.He is also a member of the Tampa Bay Chamber of Commerce Business Hall of Fame.In 2009, he was inducted into the U.S. Business Hall of Fame along with his partners Chris Sullivan and Bob Basham.In 2011 he launched “Kettle Comfort, Cooking for America” based in West Palm Beach which is Chef inspired food that will be delivered to thousands of hungry or nutrition deprived people each day. There are no family relationships between Mr. Gannon and any director, executive officer or person nominated or chosen by the Company to become as director or executive officer.Additionally, there have been no transactions involving Mr. Gannon that would require disclosure under Item 404(a) of Regulation S-K other than as disclosed herein regarding his June 13, 2012 agreement with the Company to act as its Culinary Director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 23, 2012 SOUPMAN, INC. By: /s/ Arnold Casale Name: Arnold Casale Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Agreement, dated June 13, 2012, by and between J. Timothy Gannon and the Company.* *Previously filed.
